Case 6:20-cv-00032-JDK-JDL Document 21 Filed 05/20/20 Page 1 of 2 PageID #: 55



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

                                                §
GREGORY C REED,                                 §
                                                §
       Petitioner,                              §
                                                §
v.                                              §          Case No. 6:20-CV-32-JDK-JDL
                                                §
DIRECTOR, TDCJ-CID,                             §
                                                §
       Respondent.                              §

                ORDER ADOPTING REPORT AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

       Petitioner Gregory C Reed, an inmate proceeding pro se, filed the above-styled and

numbered petition for writ of habeas corpus. The case was referred to United States Magistrate

Judge John D. Love pursuant to 28 U.S.C. § 636. On April 30, 2020, the Magistrate Judge issued

a Report and Recommendation (Docket No. 18), recommending that the petition be dismissed

because Petitioner had not shown that a protected liberty interest was at stake. Id. at 3–5.

Petitioner filed objections on May 15, 2020. Docket No. 20.

       The Court overrules Petitioner’s objections. Petitioner argues that he has shown that a

protected liberty interest is at stake because he was reduced in line class and lost ninety days of

good time. Id. at 1–2. However, as the Magistrate Judge properly concluded, Petitioner does not

have a protected liberty interest “in a particular custodial classification.” Salinas v. Davis, No.

2:18-CV-00294, 2019 WL 2569942, at *3 (S.D. Tex. Jan. 11, 2019); see Luken v. Scott, 71 F.3d

192, 193–94 (5th Cir. 1995). And Petitioner does not have a protected liberty interest in the loss

of his good-time days because he is a life-sentenced inmate in Texas and therefore not eligible for




                                           Page 1 of 2
Case 6:20-cv-00032-JDK-JDL Document 21 Filed 05/20/20 Page 2 of 2 PageID #: 56



mandatory supervised release. See Arnold v. Cockrell, 306 F.3d 277, 279 (5th Cir. 2002); Wade

v. Quarterman, No. H-08-2071, 2009 WL 2591246, at *3 (S.D. Tex. Aug. 19, 2009).

       This Court has conducted a careful de novo review of the record and the Magistrate Judge’s

proposed findings and recommendations. See 28 U.S.C. § 636(b)(1) (the district judge shall “make

a de novo determination of those portions of the report or specified proposed findings or

recommendations to which objection is made.”). Having made a de novo review of the objections

raised by Petitioner to the Magistrate Judge’s Report, the Court is of the opinion that the findings

and conclusions of the Magistrate Judge are correct and Petitioner’s objections are without merit.

The Court therefore adopts the findings and conclusions of the Magistrate Judge as the findings

and conclusions of the Court.

       Accordingly, it is hereby ORDERED that the Report and Recommendation (Docket No.

18) be ADOPTED. It is further

       ORDERED that the petition for a writ of habeas corpus is DISMISSED WITH

PREJUDICE. A certificate of appealability is DENIED.

       So ORDERED and SIGNED this 20th day of May, 2020.



                                                  ___________________________________
                                                  JEREMY D. KERNODLE
                                                  UNITED STATES DISTRICT JUDGE




                                            Page 2 of 2
